                                                                    Case 2:20-cv-00944-GMN-DJA Document 12
                                                                                                        10 Filed 06/19/20
                                                                                                                 06/18/20 Page 1 of 2




                                                                 ARIEL E. STERN, ESQ.
                                                            1    Nevada Bar No. 8276
                                                                 MELANIE D. MORGAN, ESQ.
                                                            2    Nevada Bar No. 8215
                                                                 HOLLY E. WALKER, ESQ.
                                                            3    Nevada Bar No. 14295
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: ariel.stern@akerman.com
                                                                 Email: melanie.morgan@akerman.com
                                                            7    Email: holly.walker@akerman.com
                                                            8    Attorneys for Bank of America, N.A.
                                                            9                                    UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    NICHOLAS M. WIECZOREK, an individual,                 Case No.: 2:20-cv-00944-GMN-DJA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                    Plaintiff,                          STIPULATION AND ORDER TO
                                                                                                                        EXTEND TIME FOR BANK OF
                                                            13    v.                                                    AMERICA, N.A. AND BAYVIEW LOAN
                                                                                                                        SERVICING, LLC TO ANSWER OR
                                                            14    BANK OF AMERICA, N.A.; BAYVIEW                        OTHERWISE RESPOND TO
                                                                  LOAN SERVICING, LLC, a Foreign Limited-               PLAINTIFF'S VERIFIED COMPLAINT
                                                            15    Liability Company,
                                                                                                                        (First Request)
                                                            16                   Defendants.
                                                            17

                                                            18            Nicholas M. Wieczorek (Plaintiff), Bank of America, N.A. (BANA), and Bayview Loan

                                                            19   Servicing, LLC (Bayview) request the court to grant an extension of time for BANA and Bayview to

                                                            20   answer or otherwise respond to Plaintiff's verified complaint, up to and including July 24, 2020.

                                                            21            1.    Plaintiff filed the verified complaint on May 27, 2020. (ECF No. 1.)

                                                            22            2.    BANA and Bayview have recently retained counsel, and they require additional time

                                                            23   to answer or otherwise respond to the verified complaint.

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28
                                                                 53556231;1
                                                                    Case 2:20-cv-00944-GMN-DJA Document 12
                                                                                                        10 Filed 06/19/20
                                                                                                                 06/18/20 Page 2 of 2




                                                            1             3.    The parties stipulate to extend the deadline for BANA and Bayview to answer or

                                                            2    otherwise respond to Plaintiff's verified complaint, up to and including July 24, 2020.

                                                            3             DATED: June 18, 2020.

                                                            4     AKERMAN LLP                                          CLARK HILL PLLC
                                                            5
                                                                  /s/ Holly E. Walker, Esq.                            /s/ Nicholas M. Wieczorek, Esq.
                                                            6     ARIEL E. STERN, ESQ.                                 NICHOLAS M. WIECZOREK, ESQ.
                                                                  Nevada Bar No. 8276                                  Nevada Bar No. 6170
                                                            7     MELANIE D. MORGAN, ESQ.                              3800 Howard Hughes Parkway, Suite 500
                                                                  Nevada Bar No. 8215                                  Las Vegas, Nevada 89169
                                                            8     HOLLY E. WALKER, ESQ.
                                                                  Nevada Bar No. 14295                                 Attorney for Plaintiff
                                                            9     1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89134
                                                            10
                                                                  Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 WRIGHT FINLAY & ZAK, LLP
                                                            13

                                                            14   /s/ Darren T. Brenner, Esq.
                                                                 DARREN T. BRENNER, ESQ.
                                                            15   Nevada Bar No. 8386
                                                                 RAMIR M. HERNANDEZ, ESQ.
                                                            16   Nevada Bar No. 13146
                                                                 7785 West Sahara Avenue, Suite 200
                                                            17   Las Vegas, Nevada 89117
                                                            18   Attorneys for Bayview Loan Servicing, LLC
                                                            19

                                                            20
                                                                                                              IT IS SO ORDERED.
                                                            21
                                                                          DATED: June 19
                                                                                      ___, 2020.
                                                            22

                                                            23
                                                                                                              UNITED STATES
                                                                                                                       STATESDISTRICT    COURT
                                                                                                                                 MAGISTRATE     JUDGE
                                                                                                                                              JUDGE
                                                            24                                                Case No.: 2:20-cv-00944-GMN-DJA
                                                            25

                                                            26

                                                            27

                                                            28

                                                                 53556231;1
